EXHIBIT 10.1

TERMINATION AND MODIFICATION AGREEMENT

THIS TERMINATION AND MODIFICATION AGREEMENT (this “Agreement”), effective as of
the opening of business on April 27, 2009 (the “Effective Date”), is made and
entered into by and among Georgia-Pacific LLC (f/k/a Georgia-Pacific
Corporation) (“GP”), BlueLinx Corporation and BlueLinx Services, Inc. (together
with BlueLinx Corporation, “BlueLinx”). Capitalized terms not otherwise defined
herein shall have the same meaning as in that certain Master Purchase, Supply
and Distribution Agreement (the “Master Agreement”), dated May 7, 2004, by and
among GP and BlueLinx, including all exhibits, schedules and amendments thereto.

WHEREAS, GP has provided BlueLinx with termination notice in accordance with the
Master Agreement effectively terminating the Master Agreement as of May 7, 2010
except with respect to the Master Agreement as it solely relates to Exhibit B
and Exhibit B thereto, in each case limited to Decorative Paneling (as such term
is defined in Exhibit B), (the “Exhibit B Exclusion”);

WHEREAS, GP desires to effect the termination of the Master Agreement except the
Exhibit B Exclusion as of the Effective Date and enter into a new agreement with
BlueLinx pursuant to which Georgia-Pacific Wood Products LLC (“GP Wood
Products”) sells plywood panels and oriented strand board panels (the
“Products”) to BlueLinx without contractual restrictions as to customers,
geography or otherwise; and

WHEREAS, in exchange for a payment from GP and other good and valuable
consideration, BlueLinx desires to effect the termination of the Master
Agreement except the Exhibit B Exclusion as of the Effective Date and enter into
a new agreement with GP Wood Products pursuant to which BlueLinx purchases the
Products;

NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt, adequacy and legal sufficiency of which are hereby acknowledged, the
parties do hereby agree as follows:

Section 1. Termination. As of the Effective Date, GP and BlueLinx agree to
terminate the Master Agreement, except the Exhibit B Exclusion and such rights
or claims as may be created or reserved by Section 4 hereof, without further
liability on the part of GP or BlueLinx to the other. For the sake of clarity,
the termination described above in the preambles hereto now shall be effective
as of the Effective Date instead of as of May 7, 2010 and the Master Agreement
shall be of no further force and effect, including, without limitation,
Section 10.4 (Transactions after Termination) thereof, as of the Effective Date
except as the Master Agreement relates solely to Exhibit B thereof and the
surviving obligations described in Section 4 hereof. The Exhibit B Exclusion
shall terminate automatically as of May 7, 2010 at which point the Master
Agreement in its entirety, including the Exhibit B Exclusion, shall be of no
further force and effect except in connection with the surviving obligations
described in Section 4 hereof.

Section 2. Buy-Out. In exchange for the early termination described in Section 1
above and entering into the Terms and Conditions of Sale (as defined below), GP
shall pay to BlueLinx an aggregate of $18,825,000.00 (EIGHTEEN MILLION EIGHT
HUNDRED TWENTY-FIVE THOUSAND US DOLLARS 00/100) in four equal installment
payments of $4,706,250 (FOUR MILLION SEVEN HUNDRED SIX THOUSAND TWO HUNDRED
FIFTY US DOLLARS 00/100) to be made on May 1, 2009, August 3, 2009, November 2,
2009 and February 1, 2010, in each case in immediately available funds via wire
transfer to the account designated by BlueLinx to GP in writing.

1

 

1



--------------------------------------------------------------------------------



 



Section 3. Future Transactions. As of the Effective Date, transactions with
respect to the purchase of the Products by BlueLinx or affiliates of BlueLinx
from GP Wood Products shall be governed by the terms and conditions attached
hereto as Schedule 1 (the “Terms and Conditions of Sale”). For the sake of
clarity, the products described in that certain Purchase Agreement for
Engineered Lumber Products (the “EL Agreement”), dated February 12, 2009, by and
between GP Wood Products and BlueLinx, shall continue to be governed by such EL
Agreement, which is being amended contemporaneously with the execution of this
Agreement by the execution of the amendment to the EL Agreement attached hereto
as Schedule 2. Additionally, for the sake of clarity, Section 6(f) of Exhibit A
to the EL Agreement applies to all employees of GP Wood Products and BlueLinx,
respectively, and not just employees involved in the respective businesses
related to engineered lumber products. Simultaneously with the execution hereof,
BlueLinx shall, and GP shall cause GP Wood Products to, execute and deliver to
the other the Terms and Conditions of Sale. For purposes of this Agreement,
“affiliate” of any party means any person or entity of any nature controlling,
controlled by, or under common control with such party.

Section 4. Release.

a) BlueLinx Release. Except as to such rights or claims as may be created or
reserved by this Section, BlueLinx, for itself and its respective subsidiaries,
parents, affiliates, officers, directors, shareholders, principals, agents,
employees, representatives, attorneys, predecessors or successors (by merger or
otherwise) and assigns, and for any partnerships, corporations, sole
proprietorships or other entities fully or partly owned or controlled by it
(collectively, the “BlueLinx Releasors”), hereby forever and fully remises,
releases, acquits and discharges GP and its respective subsidiaries, parents,
affiliates, officers, directors, shareholders, principals, agents, employees,
representatives, attorneys, predecessors or successors (by merger or otherwise)
and assigns, of and from any and all actions, causes of action, suits, debts,
sums of money, accounts, covenants, contracts, agreements, arrangements,
promises, obligations, warranties, trespasses, torts, injuries, losses, damages,
claims, demands or other liability or relief of any nature whatsoever, whether
known or unknown, foreseen or unforeseen, resulting or to result, whether at law
or in equity, that BlueLinx ever had, now has or hereafter may have against GP,
arising out of, referring, or relating in any way to the Master Agreement, its
negotiation, performance, non-performance or termination, but specifically
excepting from such release (i) the Exhibit B Exclusion, (ii) rights of BlueLinx
to indemnification pursuant to Section 9.2 of the Master Agreement only with
respect to Third Party Claims (as defined therein), (iii) Article 11 (Protection
of Seller Proprietary Information) of the Master Agreement and (iv) Section
13.14 (Confidentiality) of the Master Agreement (collectively, the “BlueLinx
Released Claims”). In addition, the BlueLinx Releasors hereby covenant not to
sue GP, whether by way of claim, compliant, cross-claim, counterclaim,
arbitration demand, or any other form of dispute resolution, with regard to any
allegation or claim that arises from, refers, or relates in any way to the
BlueLinx Released Claims. Notwithstanding the foregoing, this release by the
BlueLinx Releasors shall be null and void if GP fails to timely make any of the
payments described in Section 2 of this Agreement.

2

 

2



--------------------------------------------------------------------------------



 



b) GP Release. Except as to such rights or claims as may be created or reserved
by this Section, GP, for itself and its respective subsidiaries, parents,
affiliates, officers, directors, shareholders, principals, agents, employees,
representatives, attorneys, predecessors or successors (by merger or otherwise)
and assigns, and for any partnerships, corporations, sole proprietorships or
other entities fully or partly owned or controlled by it (collectively, the “GP
Releasors”), hereby forever and fully remises, releases, acquits and discharges
BlueLinx and its respective subsidiaries, parents, affiliates, officers,
directors, shareholders, principals, agents, employees, representatives,
attorneys, predecessors or successors (by merger or otherwise) and assigns, of
and from any and all actions, causes of action, suits, debts, sums of money,
accounts, covenants, contracts, agreements, arrangements, promises, obligations,
warranties, trespasses, torts, injuries, losses, damages, claims, demands or
other liability or relief of any nature whatsoever, whether known or unknown,
foreseen or unforeseen, resulting or to result, whether at law or in equity,
that GP ever had, now has or hereafter may have against BlueLinx, arising out of
the Master Agreement or its termination described herein, but specifically
excepting from such release (i) the Exhibit B Exclusion, (ii) rights of GP to
indemnification pursuant to Section 9.2 of the Master Agreement only with
respect to third party claims against GP related to Buyer Additional Warranties
(as defined in the Master Agreement), (iii) rights of GP to payment for Product
(as defined in the Master Agreement) sold by GP to BlueLinx under the Master
Agreement, (iv) Article 11 (Protection of Seller Proprietary Information) of the
Master Agreement, and (v) Section 13.14 (Confidentiality) of the Master
Agreement (collectively, the “GP Released Claims”). In addition, the GP
Releasors hereby covenant not to sue BlueLinx, whether by way of claim,
compliant, cross-claim, counterclaim, arbitration demand, or any other form of
dispute resolution, with regard to any allegation or claim that arises from,
refers, or relates in any way to the GP Released Claims. Notwithstanding the
foregoing, this release by the GP Releasors shall be null and void if GP fails
to timely make any of the payments described in Section 2 of this Agreement.

c) No Admission. The terms and conditions set forth in this Section shall not be
deemed an admission of liability by any party hereto for any acts or omissions
as the same are expressly denied.

Section 5. No Right of Setoff. Notwithstanding any common law rights that may
exist and notwithstanding the terms of any other agreement between BlueLinx and
GP (or any of their respective affiliates), neither GP nor any of its affiliates
shall be entitled, and each hereby waives any right it may have to, setoff
against the payments specified in Section 2 hereof any amounts that may be owed
or allegedly owed by BlueLinx to GP; provided, however, GP shall have the right
to setoff, and reduce dollar for dollar pursuant to the doctrine of recoupment,
any and all amounts owed by GP to BlueLinx hereunder against any and all amounts
owed by BlueLinx to GP under the Master Agreement in the event that BlueLinx is
dissolved or liquidated, files or has filed against it a petition under any
bankruptcy or insolvency law, makes a general assignment to the benefit of its
creditors, has a receiver appointed for all or substantially all of its
property, or is the subject of any other insolvency proceeding.  BlueLinx hereby
acknowledges and agrees that its claims hereunder and GP’s claims under the
Master Agreement arise out of the same transaction and that GP may exercise
recoupment rights with respect to such claims, subject to the limitations
above.  In furtherance of the foregoing, BlueLinx hereby consents to the
vacation of, and waives any right to oppose any request by GP to vacate, the
automatic stay or other stay in any bankruptcy proceeding to the extent
necessary to permit GP to exercise its setoff and recoupment rights in
accordance with this section 5.

Section 6. Severability. If any provision of this Agreement is held to be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not in any way be affected or impaired, and the
parties shall use their best efforts to substitute a valid, legal and
enforceable provision, which, insofar as practical, implements the purpose of
this Agreement.

Section 7. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall be deemed one and the same instrument.

3

 

3



--------------------------------------------------------------------------------



 



Section 8. Governing Law. This Agreement shall be governed by, and any matter or
dispute arising out of this Agreement shall be determined by, the laws of the
State of Georgia, and the courts of Georgia shall have exclusive jurisdiction
without reference to the choice of law, conflicts of law, or principles of any
other state which might otherwise be applied. GP AND BLUELINX HEREBY CONSENT TO
JURISDICTION, PERSONAL AND OTHERWISE, OF SUCH COURTS, AND HEREBY WAIVE ANY
OBJECTION OF ANY NATURE TO VENUE IN SUCH COURTS.

Section 9. Binding Effect. This Agreement shall be binding upon and shall inure
to the benefit of the parties hereto and their respective successors, heirs,
representatives and permitted assigns.

Section 10. Interpretation. This Agreement was fully negotiated by both parties
hereto and shall not be construed more strongly against either party hereto
regardless of which party is responsible for its preparation.

Section 11. Waiver. The waiver by either party of a breach of or a default under
any provision of this Agreement shall not be effective unless in writing and
shall not be construed as a waiver of any subsequent breach of or default under
the same or any other provision of this Agreement, nor shall any delay or
omission on the part of either party to exercise or avail itself of any right or
remedy that it has or may have hereunder operate as a waiver of any right or
remedy.

Section 12. Further Assurances. Upon the reasonable request of any other party,
each party hereto agrees to take any and all actions necessary or appropriate to
give effect to the terms set forth in this Agreement.

Section 13. Entire Agreement. This Agreement, including the Schedules attached
hereto, represents the entire agreement of the parties with respect to its
subject matter. Any and all prior discussions or agreements with respect hereto
are superseded by the terms of this Agreement except that the EL Agreement shall
continue to govern the purchase and sale of the products described therein. This
Agreement may be modified or amended only in writing signed by all of the
parties which expressly refers to this Agreement and states an intention to
modify or amend it.

Section 14. Authority. The undersigned hereby represent, promise and warrant
they possess the ability to the bind parties identified herein for all purposes
related to this Termination Agreement and the Terms and Conditions of Sale.



4

 

4



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
representatives to execute this Agreement as of the Effective Date.

“GP”

GEORGIA-PACIFIC LLC

By: /s/ Michael T. Rehwinkel                                     
Name: Michael T. Rehwinkel
Title: Senior Vice President – Wood Products


“BlueLinx”

BLUELINX SERVICES INC.

By: /s/George R. Judd                                                 
Name: George R. Judd
Title: CEO & President


BLUELINX CORPORATION

By: /s/George R. Judd                                                 
Name: George R. Judd
Title: CEO & President


5

 

5